aaa ntettaadhti Ai

 

pened ass

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff
= against -
Hugh J. Hurwitz, et al.

 

 

 

 

hereby moves The Honorable Court to:grant him leave to file a sur-reply to the

defendants’ reply memorandum (docket entry [D.E.] 111). to his opposition (D.E.

 

101-102 and 115) to the defendants' motion to dismiss (D.E. 51-52) the instant
complaint (D.E. 2).

The plaintiff hereby reincorporates herein by: reference-his arguments and
evidence from his PRELIMINARY MOTION FOR LEAVE TO FILE A SUR-REPLY (D.E. 131).
He notes id. at 9 (for clarity and convenience, the plaintiff continues citing
to page numbers as they appear on PACER) 14, and Exhibit 1 hereto.

The plaintiff now notes that fifteen (15) of the twenty-six (26) cases--”
or roughly fifty-eight percent (58%)--cited by the defendants in their reply
memorandum were not cited in the defendants’ original motion. Please cf. D.E.
52 at 3 and D.E. 111 at 3. These fifteen (15) newly-cited cases are: (1) Bey ©
v. Griffin, (2) Brown v. Graham, (3) Cabral v. Strada, (4) Dawkins v. ©
Copeland, (5)-Reancis"vi United’ States}: (6) Hale v.. Fed. -Bureau:of Prisons,
(7). Hernandez v. United States, (8) Joost _v. Menifee, (9). Ojo v. United
States, (10) Patterson v. Ponte, (11) Richardson v. Vermont, (12) Rosario Ve
Fischer, (13) Salahuddin v. Goord, (14) Tellier v. Reisch, and (15) Thomas v.
Washburn.

The plaintiff further notes that none of these newly-cited cases appear :

in his complaint or his opposition (D.E. 2 and D.E. 101-102 and 115).

... As the plaintiff noted previously, of course, "'''Arguments made for the
= ~ Page 1 of 2 -
: - Page 1 of 3 -

 
 

Case 1:18-cv-10836-PGG Document 149 Filed 02/20/20 Page 2 of 8

3

first time in a reply brief need not be considered by a court."'" D.E. 131: at
2; quoting Kowalski v. YellowPages.com, LLC; 2012 U.S. Dist. LEXIS 46539; 10
Civ. 7318 (PGG) (S.D.N.Y. March 31, 2012) at *30 (internal citation omitted).

As also previously noted, "'Because Plaintiff had raised his "all rights
reserved" argument for the first time in his reply, the court directed
Defendants to file a sur-reply addressing the issue.’ D.E. 131 at 3; quoting
Coffee v. City of New York; 2019 U.S. Dist. LEXIS 47304, 15 Civ. 8916 (PGG)
(S.D.N.Y. March 20, 2019) at *8. |

Therefore, in addition to all of the reasons reincorporated herein by
reference from D.E. 131, the plaintiff moves The Court to grant him leave to
file a sur-reply to D.E. 111 so that he can rebut the above-listed brand new
citations the: defendants made therein.

Respectfully filed in accordance with the prison-mailbox rule of Houston
v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4072 3905 20, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team, acting in her official capacity as an agent of the
defendants, on Friday, February 7th, 2020, or the first opportunity «~~

thereafter,

wi CF

Martin’ S. Gottesfeld, pro: se:
Reg. Now: 12982-104
Federal Correctional Institution |
P.O. Box 33
Terre Haute, IN 47808

~ Page| 2 of 2 -
~ Page 2 of 3 -

 
 

GE ee -cv-10836-PGG Document 149 Filed 02/20/20 Page 3 of 8
oak (To

 

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, hereby declare that the following is true and
correct under the penalty of perjury under the laws of The United States
pursuant to 28 U.S.C. § 1746(1) on this seventh (7th) day of February, 2020:

1. I am Martin S. Gottesfeld‘and I am the sole plaintiff in the case of
Gottesfeld v. Hurwitz, et al; 18-cv-10836-PGG-GWG (herein "the. case’');.° 0+
currently pending before The Honorable U.S. District Court for The Southern
District of New York (herein "The Court"').

2. I recently regained access to most--but not all--of my legal work when
agents of the defendants in the case released me from the FCI Terre Haute CMU
special-housing unit (SHU) on Wednesday, January 29th, 2020, but it took me
until today to get reorganized and attend to other time-sensitive matters,
including inventorying my property that is now either missing, destroyed, or
depreciated as a result of the defendants’ retaliatory actions, filing other
motions in the case. and other cases, and once again changing cells during a
unit-wide cell rotation that presented my only opportunity to get closer to
the cell from which I was taken against my will on Monday, December 9th, 2019.

3. In regards to the newly- and frivolously-cited decisions noted in the
accompanying motion, I once again note Fed. R. Civ. P. 11(b) and assert that
counsel for the defendants, by citing these non-precedential and non-contrary
decisions, is needlessly delaying and adding expense to my litigation of the
case. |

 

 

4. I am making this filing pursuant to the prison-mailbox rule as stated
on page two of the accompanying motion.

5. Due to the defendants' ongoing retaliation against my litigation, I
remain unable--though in no way whatsoever unwilling--to serve copies of my
filings in the case upon the defendants because their agents are still
restricting my ability to make photocopies much more severely than they do to
other similarly-situated CMU prisoner-Litigants.

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed on Friday, February 7th,
2020.

byé-
Martin S. Gottesfeld

 

~ Page 1 of 1 -
- Page 3 of 3 -
 

Case 1:18-cv-10836-PGG Document 149 Filed 02/20/20 Page 4 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin’S. Gottesfeld, pro se,
Plaintiff

Ve Case Noz: 18-cv-10836-PGG-GWG

Hugh J. Hurwitz, et al.

 

 

 

MOTION TO AMEND DOCKET ENTRIES

 

 

Plaintiff Martin S. Gottesfeld (herein the "plaintiff"), acting pro se,
hereby moves The Honorable Court pursuant to Castro v. United States, 540 U.S.
375 (2003), to order The Clerk of The Court to amend as follows the below
docket entries in the instant case:

* docket entry (D.E.) 129 appears in the docket report as '"Amend/>:.
Correct" and the plaintiff moves for it to appear instead as he captioned it,
"MOTION TO AMEND DOCKET ENTRIES";

* D.E. 130 appears in the docket report as "Miscellaneous Relief" and the
plaintiff moves for it to appear instead as he captioned it, "MOTION FOR
ASSISTANCE WITH OR WAIVER OF SERVICE"; .

* D.E. 131 appears in the docket report as "Miscellaneous Relief" and the
plaintiff moves for it to appear instead as he captioned it, "PRELIMINARY
MOTION FOR LEAVE TO FILE A SUR-REPLY";

° D.E. 132 appears in the docket report as "Remark" and the plaintiff
moves for it to appear instead as he captioned it, "CLAIM FOR MANDATORY
JUDICIAL NOTICE (FED. R. EVID. 201(c)(2))"3

* D.E. 133 appears in the docket report as "Amend/Correct" and the
plaintiff moves for it to appear instead as he captioned it, "MOTION TO ADD
DEFENDANTS"; |

* D.E. 134 appears in the docket report as ''Sanctions" and the plaintiff
moves for it to appear instead as he sptioned it, "MOTION FOR SANCTIONS";

* D.E. 136 appears in the docket report as "Remark'' and the plaintiff

- Page 1 of 2 -
L , Li

Case 1:18-cv-10836-PGG Document 149 Filed 02/20/20 Page 5of 8

moves for it to appear instead as he captioned it, "RENEWED MOTION FOR COPY OF
GOVERNMENT'S LETTER"

* D.E. 137 appears in the docket report as "Compel" and the plaintiff
moves for it to appear instead as he captioned it, "MOTION TO COMPEL AUDIO AND
VIDEO RECORDING(S) OF FORCED-FEEDING(S)"';

 D.E. 138 appears in the docket report as "Notice (Other) and the
plaintiff moves for it to appear instead as he captioned it, "CLAIM FOR
MANDATORY JUDICIAL NOTICE (FED. R. EVID. 201(c)(2))"5

* D.E. 139 appears: in the docket report as "Miscellaneous Relief" and the
plaintiff moves for it to appear instead as he captioned it, "MOTION TO AMEND
DOCKET ENTRIES"; and

* D.E. 140 appears in the docket report as "Notice (Other)" and the
plaintiff moves for it to appear instead as he captioned it, "CLAIM FOR
MANDATORY JUDICIAL NOTICE (FED. R. EVID. 201(c)(2))".

Respectfully filed in accordance with the_prison-mailbox rule of Houston
v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4072 3905 20, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team, acting in her official capacity as an agent of the
defendants on Friday, February 7th, 2020, or the first opportunity

thereafter,

by ” a Os E- ,
Martin S. Gottesteld, pro se

Reg. Now: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

 

- Page 2 of 2 -
 

Case 1:18-cv-10836-PGG Document 149 Filed 02/20/20 Page 6 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff

- against - Case No.: 18-cv-10836-PGG-GWG

Hugh J. Hurwitz, et al.

 

 

 

NOTICE FOR CALENDAR CALL

To: Ruby J. Krajick
Clerk of The Court
United States District Court
The Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

Friday, February 7th, 2020
Ms. Krajick:
This is a request for a calendar call for the following motions and

claims pending in the above-captioned case: docket entry (D.E.) 116, D.E. 134,

 

and docket entries 68, 69, 79, 80, 84, 93, 95, 96, 98, 99, 103, 104, 106, 114,
117, 118, 122, 129, 130,'132, 133, 136, 137, 138, 139, and 140.

 

It is also worth noting that filings made by the plaintiff in the above-
captioned case continue to be miscaptioned on the docket report despite Castro
v. United States, 540 U.S. 375 (2003). Please see D.E, 129 and D.E. 139. It
would be a shame if reasonable members of the public were to start objectively
questioning if the plaintiff's filings are being miscaptioned so as to help
the defendants in the case avoid calendar calls and rulings in the wake of the
death of pre-trial detainee and potential class member Jeffrey Epstein and the
current controversy over the (mis) treatment of pre-trial detainee Michael » »
Avenatti.

Respectfully filed in accordance with the prison-mailbox rule of Houston

v. Lack, 487 U.S. 266 (1988), by mailing) to The Court in an envelope bearing

- Page 1 of 2 -

 
 

 

Case 1:18-cv-10836-PGG Document 149 Filed 02/20/20 Page 7 of 8

sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4072 3905 20, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team, acting in her official capacity as an agent of the
defendants on Friday, February 7th, 2020, or the first opportunity

thereafter,

  

 

- Gottesfeld, pro se
Reg. No.: 12982-104 ,
Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

- Page |2 of 2 -

 
le

Spas UR aT Bi ees

rr: wr : ae
eo cv-1 r 6 B ort 5 ;: a
, , 7 ; Fl 7 r
F Pi ie
* yell '? Lg | A 1
i) 1 ’
* " i

 

 

wayyy, Fab
1 AN “MIDLA Mae

oz gost see ele

i+ # ie i
Mass
tied
, thai % 2
* %y ak ie .

¢ ONDIOVUL §

 
